Cukia, per Evans, J.
The general rule, as stated in Chitty’s *264Gen. Prac. 3 vol. p. 909, is, if the defendant’s counsel adduce any evidence, the plaintiff’s counsel is entitled as of right to the reply; and the case cited from 1 Moody & Malkin, 86 and 22, Eng. Com. L. Rep. 259, fully sustains the proposition. In this case the defendant’s counsel called back the witness after the plaintiff had closed his case, to prove his defence, viz. that Cathcart had before accounted for the money he received from Lott, and that it had already been settled by the parties. This was surely adducing evidence to discharge him, the defendant, from the plaintiff’s demand. All the other grounds relate to the facts of the case, which the jury have no doubt correctly decided.
Clarke & M’Dowell, for the motion.
Woodward, contra.
The motion is refused.
Richardson, O’Neall, Butler and Earle, Justices, concurred.